Citation Nr: 0821259	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1944 to 
November 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied service 
connection for PTSD.  The veteran timely appealed the RO's 
December 2004 rating action to the Board. 

The veteran testified in a video conference before the 
undersigned Veterans Law Judge in April 2008. 

After the hearing, the veteran submitted additional evidence 
with a waiver of initial RO jurisdiction.  As such, the Board 
will consider said evidence in reviewing the instant claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for PTSD. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, such as in this case, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather his alleged service 
stressors must be established by official service record or 
other credible supporting evidence. 
38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran has maintained, in written statements and in 
testimony before the undersigned, that he has PTSD that is 
the result of wounds sustained after a bomb exploded outside 
a building in Liege, Belgium on January 23, 1945 while 
assigned to the 4462nd Quarter Master Service Company.  He 
testified that although a piece of cement from the building 
hit his steel helmet, he did not seek any treatment for a 
head wound during service.  (see, Transcript (T.) at pages 
(pgs.) 1-4).  The veteran has also maintained that as a 
result of the aforementioned incident, he received a cut on 
the posterior surface of the left chest over the tenth rib.  
(see, VA examination report, dated in July 1956).  

The veteran's discharge certificate from the United States 
Army, along with his DD 214, reflect that he had active 
military service from May 1944 to November 1948; he was 
assigned to the 4462nd Quarter Master Service Company.  The 
veteran's military occupational specialty was a Duty Soldier 
III 590.  He served in the European Theater of Operations 
from February 11, to February 23, 1945.  The veteran was 
awarded the Bronze Service Star for his service in Campaign 
Rhineland.  His DD 214 reflects that he did not receive any 
wounds during service. 

The United States Army and Joint Service Records Research 
Center reported that the veteran's unit did not arrive in 
Belgium until March 7, 1945, and were stationed in Liege, 
Belgium from March 15, to June 1, 1945.  Notwithstanding the 
foregoing, during the course of the appeal, the veteran 
repeatedly submitted a statement from his platoon sergeant, 
W. B., who reported that he had witnessed the veteran's 
wounds after a bomb exploded outside a building in Liege, 
Belgium on January 23, 1945.  (see, May 1989 statement, 
prepared by W. B.)

The Board notes that corroboration of every detail of a 
claimed stressor, including the veteran's personal 
involvement, is not required; rather, a veteran needs only to 
submit independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 
10 Vet. App. 307 (1997).  Therefore, the Board concedes that 
the veteran's in-service stressor of having sustained wounds 
after a bomb exploded outside a building in Liege, Belgium on 
January 23, 1945 occurred.  

Post-service private and VA medical evidence includes, but is 
not limited to, a November 2004 report, prepared by J. C. L, 
M. D.  A review of said report reflects that after recording 
the veteran's history of having been "injured while fighting 
in Belgium" in 1945, Dr. J. C. L. determined that the 
appellant had "service-connected PTSD."  It does not appear 
that Dr. J. C. L. had reviewed the appellant's service and 
post-service medical records in rendering the foregoing 
diagnosis.  Conversely, VA outpatient reports only contain a 
diagnosis of depression.  (see, November 2004 report, 
prepared by J. C. L. M. D., and VA outpatient reports, dated 
in November and December 2004, respectively).  

In view of the conflicting diagnoses in the above-referenced 
private and VA treatment records, the Board finds that the 
veteran should be afforded a VA psychiatric examination to 
obtain a definitive medical opinion as to whether he has a 
diagnosis of PTSD and, if so, if it is at least likely as not 
due to his in-service stressor of having received wounds 
after a bomb exploded outside a building in Liege, Belgium on 
January 23, 1945.

In addition, the veteran testified that he has continued to 
seek treatment for his PTSD from the VA Medical Center (VAMC) 
in Fayetteville, North Carolina.  (T. at pgs. 9-10).  Records 
of recent treatment for PTSD would certainly be relevant to 
the matter on appeal.  VA medical records pertinent to the 
appealed issue, dated after December 2004, should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).  Accordingly, and because it does not appear 
that the RO has heretofore made any effort to procure them, a 
remand is required.  38 C.F.R. § 19.9 (2007).

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  Obtain any outstanding treatment 
records from the Fayetteville, North 
Carolina VAMC, dated after December 2004.  
All efforts to obtain the records should 
be documented in the claims folders.

2.  Following completion of the foregoing 
development, schedule the veteran for an 
examination by a VA psychiatrist, who 
should ascertain whether the appellant 
currently manifests PTSD and, if so, 
whether it is at least as likely as not 
(50 percent probability or greater) that 
it is related to an in-service stressor, 
namely, the veteran having sustained 
wounds after a bomb exploded outside a 
building in Liege, Belgium on January 23, 
1945.  

The examiner should review the veteran's 
claims folders.  If the examiner deems it 
to be necessary, psychological or other 
diagnostic testing should be performed.

In formulating the foregoing opinion, the 
examiner is requested to comment on the 
veteran's service medical records and 
November 2004 report, prepared by J. C. 
L., M. D., containing an opinion that the 
appellant has "service-connected PTSD."  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, the RO should 
readjudicate the issue of service 
connection for PTSD.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran a Supplemental 
Statement of the Case (SSOC), and allow 
him an appropriate time period for 
response.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of his claim. 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



